  Case 1:17-cv-03091-TWP-DML Document 45 Filed 12/14/18 Page 1 of 3 PageID #: 182



                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF INDIANA
                                          INDIANAPOLIS DIVISION

ALEX NELIS,                      )
                                 )
        Plaintiff,               )
                                 )
                v.               )                        CAUSE NO:1:17-CV-3091-TWP-DML
                                 )
GEPA HOTEL OPERATOR              )
INDIANAPOLIS LLC d/b/a HILTON    )
GARDEN INN INDIANAPOLIS          )
AIRPORT, PARK HOTELS             )
& RESORTS INC. d/b/a HILTON      )
HOTELS, and SCHAHET HOTELS, INC. )
 d/b/a HILTON GARDEN INN         )
INDIANAPOLIS AIRPORT,            )
                                 )
        Defendant.               )


                              MOTION TO WITHDRAW APPEARANCE

        The law firm of STEWART & STEWART, and its attorneys, Heather R. Falks and David W. Stewart,

moves the court to grant them leave to withdraw their appearance on behalf of the plaintiff, and in support state:

        1. That the undersigned previously entered their appearance on behalf of the plaintiff.

        2. That on September 24, 2018, the undersigned gave written notice to the plaintiff that

        they would be withdrawing their appearance due to a breakdown in the attorney client relationship. See

        letter attached hereto and marked as “Exhibit A”.

        3. Additionally, Plaintiff's counsel sent a private investigator to the last known address of Plaintiff and was

        not able to make contact with Plaintiff but made contact with someone who knows Plaintiff and they

        advised that they would relay the message to Plaintiff to contact our office; however, Plaintiff's counsel has

        received zero contact from Plaintiff.

        3. There has been a breakdown in the attorney client relationship and our firm is no longer able to

        represent the Plaintiff in this matter.
  Case 1:17-cv-03091-TWP-DML Document 45 Filed 12/14/18 Page 2 of 3 PageID #: 183




        4. That Plaintiff was advised to obtain new counsel to represent her in this legal matter.

        WHEREFORE, counsel for the Plaintiff requests that they be allowed to withdraw from this case and for

all other relief just and proper in the premises.



                                                                  /s/ Heather R. Falks
                                                          Heather R. Falks, #29907-41
                                                                David W. Stewart, #14968-49
                                                                Attorneys for Plaintiff
                                                                  STEWART & STEWART
                                                                  931 S. Rangeline Road
                                                                  Carmel, IN 46032
                                                                  (317) 846-8999
  Case 1:17-cv-03091-TWP-DML Document 45 Filed 12/14/18 Page 3 of 3 PageID #: 184




                                   CERTIFICATE OF SERVICE


        I hereby certify that a copy of the foregoing has been duly served upon the following via electronic
Mail, this 14th day of December, 2018: DPolsby@clausen.com




                                                     /s/ Heather R. Falks
                                                     Heather R. Falks #29907-41
                                                     David W. Stewart #14968-49
                                                     Attorney for Plaintiff




STEWART & STEWART
931 South Rangeline Road
Carmel, Indiana 46032
Phone: (317) 846-8999
Fax: (317) 843-1991
